Citation Nr: 1548249	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  08-37 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service-connection for an acquired psychiatric disorder, to include an anxiety disorder, a dysthymic disorder, posttraumatic stress disorder (PTSD), and depression.

2.  Entitlement to service connection for a seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1976. 

This matter arises before the Board of Veterans' Appeals (Board) from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In July 2010, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge. The transcript of the hearing is associated with the claims file. 

The appeal was originally before the Board in September 2010.  However, the Board remanded the appeal to the RO to update the VA treatment records and to schedule the Veteran for VA examinations to determine the nature and etiology of his claimed seizure and acquired psychiatric disorders.  

The Board finds that the RO substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO obtained the Veteran's VA treatment records from the Gainesville, Florida VA Medical Center from 1988 through September 2010, and scheduled the Veteran for VA examinations of his claimed seizure and acquired psychiatric disorders, which were performed in September 2010.  

As noted in the Board's September 2010 remand, the Veteran's service connection claim, previously characterized as a claim of service connection for a dysthymic disorder and an anxiety disorder (also claimed as PTSD, depression, and nightmares), was broadened as an acquired psychiatric disorder to encompass all symptoms that can be associated with all psychiatric disorders of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disability, to include depression with anxiety. 

2.  The preponderance of the evidence is against a diagnosis of PTSD. 

3.  The more persuasive evidence indicates the Veteran's acquired psychiatric disability is etiologically related to several life issues including marital problems, financial distress, and history of alcohol and substance abuse, and has no relationship to his active service. 

4.  The Veteran had a non-epileptic seizure disorder with the most recent seizure occurring last in the late 1990s. 

5.  The Veteran's seizure disorder is etiologically related to his history of alcohol abuse and has no relationship to the Veteran's active service to include a minor head injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include an anxiety disorder, a dysthymic disorder, posttraumatic stress disorder (PTSD), have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for service connection for a seizure disorder have not been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

A.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

B.  Analysis

1.  PTSD

The Veteran specifically contends that he has posttraumatic stress disorder (PTSD).  Service connection for PTSD requires the presence of three particular elements slightly different from the general standard: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).  For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

Based on the review of the available evidence, the Board finds a PTSD diagnosis in accordance with the DSM-IV is not supported.   Although the Veteran has seen either a VA psychiatrist or psychologist since 1987 for depressed mood with anxiety, the Veteran's first claims of PTSD arose approximately 30 years after service in January 2007 during a therapy appointment at his local VA Medical Center when he told Dr. J. W. S. that he might have PTSD.   The Veteran reported having terrible dreams that he is attempting to escape but is unable to escape.  He admitted never raising these issues before, but that he had experienced dreams related to his time working on trucks during a two week stint in Vietnam.  The Veteran never served in direct combat, but stated he was around enemy fire.  

Based on the Veteran's statements, Dr. J. W. S. referred the Veteran for a PTSD evaluation three months later in March 2007 with the PTSD Consultation Team.  The PTSD consult evaluator noted that the Veteran's answers were exaggerated and as a result a PTSD diagnosis could not be conclusively made.  Prior to this consult, the Veteran had been diagnosed with a combination of depression, dysthymia and anxiety, but never PTSD.  

Following the March 2007 PTSD consult, PTSD is listed as a diagnosed condition on psychology consult notes prepared by Dr. M. M. R., a psychology intern in April 2008.  Her diagnosis of PTSD came not from any formalized evaluation, but merely based on the Veteran's statements in their therapy session.  This is clear from her records because there is no independent discussion of the criteria for diagnosing PTSD and how such criteria are met in this Veteran's case.  In fact, in a session conducted the same month with psychiatrist Dr. J. W. S., a PTSD diagnosis was expressly ruled out.  PTSD was also ruled out as a diagnosis by Dr. J. L. B. in a subsequent therapy session conducted in July 2008, in light of the fact that the PTSD Consultation Team had declined to diagnose the Veteran with PTSD.  As a result, Dr. J. L. B. noted that additional assessments should be performed to confirm whether the Veteran had PTSD.  

Based on treatment records after July 2008, no further PTSD consults were conducted by the Veteran's treating professionals.  Notwithstanding the lack of a thorough evaluation, in subsequent therapy sessions with Dr. J. L. B. in 2008, the psychologist started to note PTSD as a diagnosis based on the Veteran's statements alone and, again, not based on any independent evaluation or diagnosis on her part.   Dr. J. L. B's later mention of a PTSD diagnosis in a January 2009 letter of positive nexus is similarly flawed since it also does not contain any rationale or analysis as to how the criteria for diagnosing PTSD are met for this Veteran.  

Furthermore, when discussions of PTSD occurred with VA personnel, the Veteran often talked about situations other than service.  For example, during February 2010 and March 2010 therapy sessions with Dr. J. L. B., the Veteran discussed witnessing the death of a girlfriend, and discussed deaths of a friend and two neighbors, which appear wholly unrelated to service. 

In addition to the sporadic notations of PTSD in the Veteran's VA treatment records, PTSD was listed as a diagnosis in December 2011 private treatment notes from the Vines Hospital for a possible suicidal ideation.  However, the medical impressions on those records provided a list of conditions not specifically diagnosed by those medical professionals, but based on statements made by the Veteran when he provided his past medical history.   

Furthermore, the Veteran has been privy to two VA PTSD examinations, the first in 2008 and the second in 2010.  Both examiners, who utilized the DSM-IV criteria, declined to diagnose the Veteran with PTSD.  

Ultimately, the weight of the record is against a finding of PTSD.  Five VA mental health professionals have performed thorough evaluations of the Veteran and declined to diagnose PTSD.  The two mental health professionals who have noted PTSD have not provided any rationale or independent analysis to support the diagnosis, but rather only base it on the Veteran's statements.  Accordingly, the Board finds that the Veteran does not have clinically diagnosed PTSD.  

2.  Acquired Psychiatric Disorder

Even though PTSD is not shown, the Veteran's treatment record denotes a number of psychiatric conditions including depression, dysthymia, an adjustment disorder, and anxiety, which are considered collectively as an acquired psychiatric disorder for the purposes of the Veteran's service connection claim. 

The Veteran claims that his mental disorder is etiologically related to active service.   The Veteran contends that he was beat up by Sergeants in the military because he was a communist.  He said the incident occurred in April 1973 and that he awoke in a hospital in Giessen, Germany.  He also reported another incident in service when he fell off a trailer and messed up his shoulder and head in 1974.  

In the service treatment records, there is no evidence of the incidents reported by the Veteran.  In April 1973, the Veteran had a normal entrance examination.  There were two instances of misconduct, the first in September 1973 after the Veteran went to an off limits establishment and the second was in October 1975 for being in possession of a pipe containing marijuana residue.  The Veteran was also involved in a assault in 1976 when he was attacked at a bar.  There is no evidence of the specific incidents reported by the Veteran or any medical treatment that could be possibly attributable to the alleged incidents.  The Veteran attended a separation examination in March 1976 which was normal and negative for any incidents in service, as well as any evidence of initial or ongoing psychiatric symptoms. 

The Veteran separated from service in April 1976.   No reports of post-service psychiatric issues are noted until 1987, 11 years after discharge, and linked to alcoholism.  In May 1987, the Veteran was seen for a possible admittance to an alcohol dependence treatment plan (ADTP).  The Veteran reported not being able to deal with his life anymore.  The Veteran had been unemployed for a year, but did jobs for money.  He was a mechanic, but his tools were stolen.  He drank all day.  He reported drinking like this for the past 13 years.  He drank 3 pints of vodka per day.  He reported attempting detox a year and a half prior but with bad withdrawal symptoms.  He said that he had to drink to prevent "the shakes."  At the time of the appointment, the Veteran was positive for depression and suicidal ideas.  He was diagnosed with chronic alcohol dependence and admitted to an alcohol dependence treatment program to begin in June 1987.  At the time there were no signs or symptoms attributable to a mental health disorder. 

Following treatment, the Veteran sustained two injuries as a result of tire explosions, the first in August 1987 and the second in January 1988.  In August 1987, the Veteran was inflating a tire when it exploded.  Fortunately, the Veteran only sustained a fracture injury to the right wrist.  The right wrist was placed in a splint and the Veteran was given codeine for the pain.  

The second accident resulted in significantly worse injuries.  In January 1988, the Veteran attempted to change a tire on his vehicle, and the tire exploded causing the tire iron he was using to hit him in the head.  The incident rendered the Veteran unconscious.  He suffered an open right forearm fracture and a closed depressed right frontal skull fracture.  He was in the hospital for 9 days following the accident and released at the end of January.  

After the January 1988 incident, the Veteran was seen at the Gainesville, Florida VA mental health clinic in November 1988 for a Minnesota Multiphasic Personality Inventory (MMPI) and an alcohol use inventory.   The Veteran continued to be followed at the Gainesville VAMC for his mental health symptoms, primarily depression, into 1989 and beyond.  

In June 1989, the Veteran was referred to psychology based on symptoms including memory loss and confusion.   The Veteran was considered to have symptoms related to alcohol withdrawal with depression and pain related to the forearm fracture.  The Veteran's anti-depressant dosage was increased.  The psychologist praised the Veteran for stopping his alcohol abuse.  Within a month, his symptoms appeared to improve.  

The Veteran attended several follow-up appointments over the next few months.  During a July 1989 psychology appointment at the Gainesville, Florida VAMC, the Veteran had considerable improvement in his depressive mood and was more involved in odd jobs such as house repairs, mowing lawns, and selling tires.  

In January 1990, the Veteran underwent a psychological assessment at the Gainesville, Florida VA Medical Center with Dr. W. R.  The Veteran reported that he had his own tire company and mechanics shop until the 1988 injury.  The Veteran reported that he drank three-fifths of vodka per day leading up to the evaluation.  The impressions from this evaluation were that the Veteran was alcohol dependent and had depression, adjustment disorder, anger and anxiety all secondary to the 1988 accident.  No mention of the Veteran's military service as a precipitating factor was discussed.    

Even though the Veteran contends his current mental disorder is related to service, several years of mental health treatment following the 1988 accident indicate that the Veteran's condition was related to the accident, financial issues and issues with his wife's alcoholism.   In late October 1991, after a long absence, the Veteran returned to a VA psychology clinic and saw Dr. W. R.  The Veteran presented with significant depression, and discussed suicide, which the Veteran reported was against his religion.  The Veteran told the VA psychologist that since his settlement with the tire company was so minimal, he had no reason to live because he would not be able to work and had to rely on his wife for income.  

Two weeks later at a November 1991 follow up appointment, the Veteran appeared to be less depressed and was in a good mood.   The Veteran reported abstinence from drinking since being admitted to an alcohol dependence treatment program, but reported that his wife began drinking heavily. The Veteran continued to express suicidal ideation, but these feelings appeared as rapidly as they dissipated. 

Two weeks later, the Veteran appeared more depressed by his circumstances.  He felt that he was frequently berated by his wife who chided him for not working.  He  also reported having fantasies of leaving home and moving to a cabin in the woods.  Even with expressions of depression, his mood was substantially improved than in the prior appointment.  

Two weeks later, the Veteran's depression worsened.  The Veteran expressed depression over his wife's recent arrest for disorderly conduct.  The Veteran discussed his wife's alcoholism.   By December 1991, she requested entering into an alcohol treatment center.  However, the Veteran reported having financial issues and that he needed to save several thousand dollars.  

In January 1992, the Veteran continued to report depression.  At this point, the  Veteran was preparing to either divorce or legally separate from his wife. 

In March 1992, the Veteran continued to appear depressed, though this time about lack of opportunity.  He was also worried that his wife was unfaithful, but had no proof.   He reported that she drank on a daily basis.  He appeared hopeless throughout the appointment.  

In 1993, the Veteran attended several psychological appointments to manage his depression including one conducted in July 1993.  At the July appointment, the Veteran reported that his house was robbed.  However, he expressed no fear about the situation and actually chased the burglar several blocks.  The Veteran did not mention any issues related to service when discussing this traumatic incident.  The Veteran also discussed his pending divorce.  He had arranged to meet with a divorce attorney.  

Following the July 1993 appointment, the Veteran was incarcerated for a DUI in September 1993.  Following his release from the Marion County Adult Detention, the Veteran had increased anxiety and depression and increased personal issues.    However, on a positive side, he was no longer abusing alcohol.  At a June 1994 therapy appointment, the Veteran was mildly depressed.  He reported that his wife did not take the incarceration well and began drinking heavily as a result.  The wife's heavy drinking caused her to develop severe ascites.  She had left Florida to go to Michigan for treatment in July.  The Veteran was thankful that her family paid the mortgage, telephone and other household expenses in Florida, which gave him some relief.   He hoped to be able to visit his wife if allowed by his probation officer.  The psychologist worked to help the Veteran get his life together.  At no time during this visit did the Veteran discuss issues related to military service.    

In late July 1994, the Veteran continued to report to Dr. W. R. that he was depressed about his wife's poor health.  He was uncertain about when she would be able to return to Florida from Michigan.  He also expressed a desire to have probation restrictions lifted earlier and to have his driver's license restored since he had no transportation.   The Veteran again discussed issues with his personal life. No issues related to military service were raised. 

In August 1994, the Veteran appeared anxious at his therapy session with Dr. W. R.   He remarked that he had no friends to help him.  His wife was supposed to return to Florida in late August but changed her mind due to her medical condition. 

In September 1994, the Veteran presented at his VA therapy appointment with Dr. W. R. that his depression was worse because his wife continued to postpone her return to Florida.  He also reported difficulty restoring his driver's license.  He continued to remain abstinent from alcohol.  However, in late September, the Veteran's wife agreed to return to Florida, which caused the Veteran some anxiety and trepidation.  He was anxious about her health and his ability to get along with her due to her extended absence.  He never mentioned any issues related to military service. 

The Veteran's therapy at the VA psychological clinic with Dr. W. R. continued into 1995 where he continued to discuss his marital problems and financial distress and did not disclose any issues attributable to his military service.  At a January 1995 appointment, Dr. W. R. reported that his goal was to help the Veteran primarily deal with his wife's serious illness and secondarily with his continued abstinence from alcohol.  The Veteran appeared to have moderate anxiety and depression and obsessed over his financial issues.  

The following month, February 1995, the Veteran was doing well on prescribed anti-depressants.  The primary goal of this appointment with Dr. W. R. was to deal with the Veteran's wife leaving him.  She called him on Valentine's Day and said that she would not be back for a while and did not tell him when she would return.   He was angry about the situation, and felt a moderate level of anxiety and depression.   

In March 1995, the Veteran attended three additional appointments, where he discussed additional stressors in his life.  He had failed to pay a fine related to his September 1993 Driving Under the Influence (DUI) charge. The Veteran's probation officer reported him for the violation.  The probation officer told the Veteran that he would be brought before a judge very soon and sent back to jail.  The Veteran was angered by this fact as well as frightened by the prospect of having to spend more time in jail.  Dr. W. R. noted that the Veteran had been seen more frequently at the VA psychological clinic due to issues surrounding his wife and her sudden departure.  No mention of issues pertaining to the Veteran's service were noted.  

In April 1995, the Veteran continued to abstain from alcohol use, and had improved anxiety.  With financial assistance from his mother, the Veteran was able to pay his remaining fine and was not in fear of going to jail or losing his driver's license.  The Veteran's wife and mother attended the April 1995 visit with him.  His wife stated she would leave as soon as the appointment was over, but refused to discuss why she was not happy with the Veteran.  The Veteran also noted that his wife was secretive about her medical condition and refused to let him attend medical appointments with her.  

In May 1995, the Veteran continued to have depression due to financial obligations and the legal separation from his wife.   He was concerned that his wife would continue to abuse alcohol because one of the friends she left with abused alcohol.  

In June 1995, the Veteran found out he had additional financial burdens causing additional anxiety and depression.  He owed $150 to the probation office, but had no information as to what the money was for, there was also a lien on his property for the wife's medical expenses, and he had expenses related to a recent auto accident.  The veteran admitted to abusing alcohol since his wife left and discussed feelings of loneliness and isolation.

In July 1995, the Veteran expressed concern over the separation from his wife, and her mounting medical bills.  He also had minor issues having to take a Basic Drivers Improvement Course because of the auto accident. 

In August 1995, the Veteran told Dr. W. R. that he was depressed about his finances.  He received a bill for over $400 for auto insurance.  In appointments later in the month, the Veteran appeared more relaxed, but continued to obsess about separating from his wife. 

In November 1995, the Veteran talked to Dr. W. R. about problems related to continued financial distress and his wife's estrangement.  He reported plans to visit his mother for Thanksgiving and suggested that he may stay a considerable amount of time to relieve financial problems. 

In December 1995, the Veteran had resumed drinking again, but regretted his status.  The Veteran reported that the winter holidays were difficult times for him since being separated from his wife.  

In 1996, the Veteran continued psychology treatment with Dr. W. R. at the VA Medical Center; however, no mention of military related issues were ever raised.  The Veteran continued to discuss medical and financial problems and difficulties with his wife.  In January 1996, the Veteran reported to Dr. W. R. that he had difficulty getting renewals of a pain medication prescription.  He also told Dr. W. R. that his wife had called him, and he took the phone call as a sign that she wanted to return.  The Veteran gave his wife Dr. W. R.'s toll free number so she could reach out to him.   

In April 1996, the Veteran spent much of his appointments with Dr. W. R. discussing his medical conditions and issues with obtaining his driver's license.  The Veteran also discussed his wife.  He indicated that his wife had talked to neighbors and someone told her that he, the Veteran, would kill her if she returned. He appeared agitated and unsure about who would start such a rumor. 

In September 1996, the Veteran was seen by a social worker on rounds by the Yellow Team while at a VA facility.  He had a referral to a treatment house to help him deal with his wife leaving him, and his poor body image and self-esteem related to the 1988 tire explosion.  The Veteran talked about things he needed to do before he could go into the program such as having his bills paid in advance.  The Veteran did not mention any issues related to military service that needed to be addressed. 

In October 1996, the Veteran discussed medical conditions such as chronic pain and financial issues related to the amount of non-service connected pension he was receiving.  Later that month, the Veteran reported drinking again and reported being in pain.  He considered going to a half-way house. 

At a November 1996 tele-health meeting with a VA nurse, the Veteran reported drinking daily and complained of physical and financial problems.  He drank daily as alcohol was available and he enjoyed spending a few days in the woods with some guys.  The Veteran's excessive drinking ended him up in at Munroe Regional Medical Center for an IV for nausea and vomiting related to drinking.   He agreed to stop drinking and said he would talk to a friend to get transportation for an upcoming psychiatric appointment at the Ocala, Florida VA Medical Center.  

In 1997, the Veteran began seeing new mental health professionals at the VA other than Dr. W. R.  The change in mental health treatment professionals did not alter the previous diagnosis or the Veteran's indications of the triggers of his mental health issues.  By February 1997, the Veteran had become sober.  The first appointment attended by the Veteran in 1997 was in May 1997 where he saw R. B. R.  The Veteran continued discussing financial and marital issues.  At the May 1997 appointment, the Veteran noted concerns about his pending divorce and the need to pay for attorney's fees.  

At June 1997 and July 1997 appointments with R. B. R., the Veteran reported feeling anxious, and preoccupied with his wife leaving him.  He reported having no reason to live other than his mother.  He hoped that his wife would return to him, but that it was unlikely that she would. 

The Veteran continued seeing R. B. R. for therapy sessions through the end of 1997 and throughout 1998.  The focus of the Veteran's therapy sessions continued to be on his problems with his finances, his wife and generally the VA system.  

After a gap in treatment, the Veteran returned to VA in December 1999 where he saw Dr. J. W. S.  The Veteran reported being more depressed because nothing good ever happened to him.  He appeared agitated and angry.  He described frustrations with his medical problems and limited results from pain medications.  

After another gap in treatment, the Veteran returned to VA in June 2000 with complaints of insomnia, and reported having issues dealing with his mother's health.  She had dementia.  With changes in anti-depressants, the Veteran reported improved sleep at an October 2000 therapy session.  However, he continued to worry about his mother's health.  He at no time reported any issues related to military service. 

After additional gaps in treatment, the Veteran resumed treatment at VA in 2001, where he continued to discuss financial, marital and medical issues to the exclusion of any issues related to service.  In February 2001, at an individual psychiatry appointment with Dr. J. W. S., the Veteran continued discussing financial problems, and issues with social isolation around the Christmas holiday.  He made no mention of issues related to military service. 

In subsequent therapy appointments in June 2001 and October 2001, no change in his mental status was seen.  He discussed the effect of 9/11 after visiting family in New Jersey.  Generally, the Veteran's mood and general health were better.  

After October 2001, the next therapy appointment the Veteran had at VA was with Dr. J. W. S. in April 2002.  The Veteran reported issues about his mother and her health.  Despite his worrying, he continued to demonstrate improved mood.  However, in a subsequent appointment with Dr. J. W. S. in December 2002, the Veteran reported his ongoing medical issues as well as difficulties that he had previously relayed about being alone over the winter holidays.  

The first military related discussions during his therapy sessions occurred in April 2003 in an appointment with Dr. J. W. S., more than 25 years after discharge.  Although the Veteran reported that the war in Iraq brought about memories of his war experience and increased his anxiety, the primary focus of the therapy session was on the Veteran's continued financial and medical problems.  

After the April 2003 appointment, the Veteran renewed his concerns over financial and medical issues in a September 2003 psychiatry appointment with Dr. J. W. S.  The Veteran said he was tired all of the time, but not depressed.  Possible changes in medication dosage were discussed as well as blood tests to determine cause for reported fatigue. 

The Veteran's next appointments with Dr. J. W. S. occurred in January 2004 and July 2004.  The Veteran discussed financial and medical issues (insomnia, weight loss), but did not indicate he had any issues related to military service.  After a series of therapy sessions conducted in March 2005, February 2006, March 2006, and July 2006, the Veteran raised issues possibly related to military service in a January 2007 session with Dr. J. W. S. 

At the January 2007 session, 30 years after discharge, the Veteran asserted that he may have PTSD.  The Veteran reported experiencing attacks while being a truck driver in the military.  He also discussed having nightmares related to those experiences.  He admitted that he had never talked about the issues before.  Dr. J. W. S., based on the Veteran's statements alone, was not willing to diagnose the Veteran with PTSD, but referred him for a consultation with the PTSD Consultation Team.  The Board notes the Veteran's statements occurred a mere four months prior to submitting a claim for service connection.  Prior to this, the Veteran made no claim of PTSD or statements of specific incidents in service that caused him mental difficulties. 

In March 2007, the Veteran underwent the PTSD consultation.  The Veteran was vocal that he wanted an increase in his VA pension.  If he was able to receive an increase, then he could "afford his wife." At the time he received $900 per month in VA disability benefits.  The Veteran relayed information that he had told Dr. J. W. S. with additional elaboration.  The Veteran reported that he had nightmares if he watched war related television programs, and said that he watched such programs every night.  He also mentioned an incident where he attacked his wife.  The Veteran reported having these issues following abstinence from alcohol, and stated that he was isolated most of the time and that his neighbors think that he is nuts.  Regarding his military service, the Veteran reported spending two weeks in Vietnam and was not in direct combat.  He was in Vietnam for clean-up in 1974.  He reported seeing persons killed, wounded and captured, dead or dismembered bodies involved with postmortem preparation or evacuation, was privy to incoming fire, and sustained a loss of consciousness due to an in-service head injury.  The Veteran also provided an account of seeing a dead friend, but did not say who the friend was or where the death took place.  This March 2007 consultation is the first time anywhere in his psychiatric treatment records where the Veteran discussed incidents related to service.  The Veteran also reported having nightmares over the past 12 years, although it must be noted that review of his past records shows no such complaints.  In light of the number of uncorroborated statements made by the Veteran which appeared exaggerated, no PTSD diagnosis could be made.  

In an April 2007 follow up appointment with his psychiatrist, Dr. J. W. S., the Veteran expressed his disappointment with the examination, and said "that's what happens when one is honest. . .".  He requested another meeting with the PTSD consultation team lead to discuss his experiences.  He was able to attend the follow-up session with R. R. J. of the PTSD Consultation Team that same month.  The Veteran appeared angry and agitated about the information given to him.  He basically said he was not a liar.  The examiner explained there is a difference between being called a liar and the terminology used in the report.  The testing was   invalid with the exaggeration of items thus making the results uninterpretable. She explained that the Veteran did not meet the clinical criteria for PTSD but had some isolated symptoms of anxiety.  She also noted that some of the Veteran's issues were attributable to cannabis use.  The Veteran continued to feel that he was being called a "liar."  R. R. J. recommended that the Veteran establish sobriety and recommended a program, but he declined.   

After the negative PTSD finding, the Veteran attended his next VA therapy appointment several months later in January 2008.  The Veteran reported that he had nothing new or nothing good in his life.   He discussed his mother's declining health and just generally felt more depressed.  He did not discuss any nightmares or other issues purported to be related to military service during this appointment.  

Two weeks later, the Veteran attended a therapy session with M. R. M., a psychology intern at the VA psychology clinic.   The Veteran reported a desire to get his mood swings under control, and complained of financial issues.  He reported being divorced, not feeling as if anyone loved him, and that his mother was old and had dementia.   He took this opportunity to relay incidents in-service he told to the PTSD Consultation Team, but that he was not diagnosed with PTSD.  

In late February 2008, the Veteran attended another therapy appointment with M. M. R.  The Veteran reported doing better, but expressed a desire to have someone love him.  He was hopeful to receive additional pension benefits so he could afford a better life.  

The following month, the Veteran spoke of suicidal ideation after receiving a denial letter from VA.  He stated that he would park his car in front of a train.  The Veteran met face-to-face with M. M. R. in April 2008.  She diagnosed the Veteran with PTSD at this appointment, but based entirely on the Veteran's statement that he was abused in the military rather than the objective DSM-IV criteria.    

In May 2008, the Veteran discussed frustration about the denial of his service connected claims.  In this follow up with Dr. J. W. S, the Veteran continued to discuss his disappointment with being unable to receive increased VA monetary benefits.  

In July 2008, the Veteran first saw Dr. J. L. B.  This was the first meeting between the psychologist and the Veteran.  The Veteran reported feeling loneliness and that he had nothing to live for.  The Veteran discussed his ongoing financial distress and the lack of records to support his military stressor story.  The Veteran saw Dr. J. L. B. in therapy sessions held throughout the rest of 2008, 2009, and 2010. The Veteran spent much of those appointments discussing financial issues and his desire to have his benefit claim awarded.  No significant discussion about the Veteran's military trauma was conducted during these sessions.  The Veteran continued to report PTSD symptoms, but no objective link was ever provided between the reported military stressors and his current mental disability.  

The Board does not find the Veteran's report of his military incidents to be credible.  The mental health records consistently show he reported symptoms such as depression and anxiety due to medical problems, financial issues, and his relationship with his wife, whom he later divorced.  It was only a few months before he filed his compensation claim that he began to report any military incidents.  Considering the many years of prior psychiatric treatment with absolutely no report of military incidents or stressors, and absolutely no report of continuity of symptoms since service, the statements made in connection with his claim simply do not have much probative weight.  

VA also obtained examinations and opinions regarding the Veteran's mental health disability and possible connection to service in February 2008 and September 2010.  The February 2008 examiner opined that PTSD or any other Axis I disorder could be caused or a result of an in-service physical assault, such as claimed by the Veteran.  However, there was no objective data to make such a link.  The Axis I diagnosis did not have onset in service, and there was no objective data in the service medical records to state that anxiety or dysthymia was evident in service.  The September 2010 examiner was inconclusive as to whether the Veteran's psychological symptoms were related to service because he had difficulty distinguishing actual and feigned symptoms.  However, the examiner noted that the Veteran had traumatic issues prior to entering service (child abuse from his stepfather) and after (1988 tire explosion injury), and openly denied having any psychological issues during service.

The only positive opinion relating the Veteran's mental health symptoms to service comes from a January 2009 letter from Dr. J. L. B. which is not persuasive.  Dr. J.L.B. relies on the Veteran's report that he had experienced psychiatric symptoms since service.   That is simply not supported by the record.  As discussed above, the Veteran had many years of mental health treatment prior to filing his VA claim, and he consistently related his symptoms to contemporaneous stressors such as financial and marital difficulties.  It was only a few months prior to filing his VA claim that he began to discuss anything related to the military.  It is reasonable to assume that if the Veteran had, in fact, been experiencing symptoms for so many years, he would have stated such at some point during his many years of treatment.  The fact that he did not, and that Dr. J.L.B.'s positive opinion relies on a history of symptoms since service, the history he reports is simply not credible.  It must be noted that the earliest treatment record from 1987 does pre-date the 1988 head injury, but at that time, the Veteran only reported being unemployed and drinking all day, with no mention of military experiences. 

Ultimately, the preponderance of the evidence is against the claim.  The fact that the Veteran did not raise the issues for more than 30 years after discharge, there is no corroboration for the incidents alleged by the Veteran, and the focus of his therapy sessions has been on alcohol dependence, financial issues and his wife weigh heavily against any contrary lay statements provided by the Veteran.  


2.  Seizure Disorder

The Veteran claims that he has a seizure disorder etiologically related to an in-service head injury.  Although the Veteran is competent to discuss incidents and occurrences that he personally observed, he lacks the medical knowledge needed to provide statements as to etiology of a complex condition such as a seizure disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).   

Accordingly, the Board evaluated the record including service treatment records, post-service treatment records and lay statements from friends and family.  As discussed in depth below, the Board's review supports a finding that the Veteran's seizure disorder was not caused by the reported head injury in service, but was a consequence of alcohol withdrawal.  

The Veteran entered service in April 1973.  Two years into service, he was assaulted in a German bar in March 1975 while stationed in Giessen, Germany.  However, injuries sustained were minor.  The assault resulted in only a minor laceration to the scalp.  As part of the Veteran's claim, he now reports losing consciousness.   However, no evidence of such an occurrence is found in the service treatment records.  After the Veteran's medical care, no evidence of residual head trauma or other issues were noted in the Veteran's service treatment records.  At the Veteran's March 1976 separation examination, he did not report any residual issues from the head injury and none were noted by the examiner.  The separation examination was normal. 

Post-service, the first incidents of seizures were seen 12 years later in 1988.  In January 1988, the Veteran was seriously injured in a tire explosion, which occurred while he was changing the tire on his car.  The explosion resulted in a depressed skull fracture.  During his hospitalization at the Munroe Regional Medical Center, the Veteran did not have a seizure, but was prescribed Dilantin therapy for seizure prophylaxis following a traumatic brain injury.  He was told to take the medication for six months after the explosion.  

In October 1988, eight months post-explosion, the Veteran arrived at the Munroe Regional Medical Center for a seizure observed by his then wife.  He was given an IV drip of Dilantin.  Upon discharge, the Veteran was advised not to take Dilantin with alcohol.  

In May 1989, the Veteran came to the Gainesville VA Medical Center reporting that  he was witnessed having a grand mal seizure.  Treating physicians suspected the new onset seizure disorder was either related to the Veteran's history of head trauma or secondary to alcohol withdrawal.   In June 1989, after further investigation, a VA physician found the Veteran completely negative for infectious, malignant, vasculitis, endocrine, metabolic, or endogenous causes for a seizure disorder.  After ruling out other causes, the initial impression made was an alcohol induced seizure disorder.  The Veteran was educated about seizures and started to decrease Dilantin to discontinue completely.  In January 1990 the Veteran reported drinking a fifth of vodka daily for the last three years.  He reported that during periods when he attempted to stop, he would get the "shakes." 

The Veteran continued to have intermittent seizures in the 1990s.  In August 1992, October 1992, and July 1993 seizures were reported.  At the time of the August 1992 seizure, the Veteran reported to Munroe Regional Medical Center emergency room personnel that he had stopped taking his anti-seizure medication and was on a drinking binge until the day before the seizure.  Following the October 1992 seizure, the Veteran was monitored and attended a follow-up examination seven days following his last seizure.  The Veteran was doing well with treatment and had experienced no side effects or additional seizures. The physician who evaluated the Veteran following the October 1992 seizure from the Gainesville, Florida VA Medical Center opined that the seizure was related to the 1988 head trauma.  The July 1993 seizure was mentioned during a psychotherapy appointment at the Gainesville, Florida VAMC.  

The last of the Veteran's reported seizure activity occurred in 1996.  In September 1996, the Veteran was admitted to the psychiatric ward for alcohol detox.  The Veteran reported going totally stiff and falling to the ground and turning blue.  He reported only having seizures when he forgets to take the medication, and usually had two to three per year.  He reported having two spells in 1996 and was taken to Munroe Regional Hospital both times.  During both incidents, the Veteran stopped taking Dilantin and was abusing alcohol.  The impression of the seizures appeared inconsistent with a post-traumatic seizure disorder because the Veteran denied the presence of an aura most commonly seen in such cases.  

In July 2008, the Veteran attended a neurological consult at the N. Florida/S. Georgia VA Health Care System to evaluate his seizure disorder.  In the report of medical history, the Veteran reported that his last seizure occurred around 1995 when he stopped drinking, and that all seizures occurred when he was drinking and not after he stopped drinking.  The examiner opined that the Veteran's past history was suggestive of alcohol induced seizures even with mixed results on an earlier November 2006 EEG.   In November 2008, anti-seizure medication was discontinued due to no seizures. 

Based on the Veteran's treatment record, the occurrence of seizures was closely tied to his alcohol abuse, a post-service issue.  Even if the Board considered physician statements that the seizure disorder occurred due to the 1988 head trauma, it would still follow that the seizure disorder was unrelated to the Veteran's active service.  

In addition to reviewing the medical record, the Board reviewed a September 2010 VA examination report.  The examiner determined that the nature of the Veteran's seizure disorder was not a form of epilepsy or a seizure disorder related to service.  The rationale provided was that there was no mention of neurological issues during service.   The examiner also expounded on the possibility of relating the seizure disorder to a brain lesion occurring after the 1988 post-service head trauma, but concluded that was not likely because the Veteran had normal EEGs for more than two years and he was no longer taking anti-epileptic medications.   

With the examiner dismissing the head trauma as the cause of the seizure, the Board is left with the prevalent cause of the seizure disorder as identified by treating physicians is the Veteran's history of alcoholism.  Furthermore, based on statements made by the Veteran, the seizures stopped once he stopped drinking.  Accordingly, the Board finds the preponderance of the evidence is against a claim of service connection.  The Veteran's seizure disorder is related to his history of alcohol abuse rather than an in-service head injury as now asserted by the Veteran. 

II.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to these claims in a May 2007 notice.  As the contents of the notice fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and over 25 years of post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

Furthermore, the Veteran was afforded examinations regarding both claims, in 2008 and 2010.  The examiners, who are medical professionals, performed their examinations and provided the Board with sufficient information including opinions with rationale in order to evaluate the Veteran's service connection claims.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the Veteran's service connection claims.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).   

The Veteran was also provided a hearing with the undersigned Veterans Law Judge in July 2010.  VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a Veterans Law Judge conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2010 hearing, the undersigned Veterans Law Judge specifically addressed the service connection claims raised by the Veteran by asking him a series of questions to elicit information as to the etiology of his claimed service connected disabilities and his symptoms associated with these claimed disabilities.  He was also asked questions to determine if additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for an acquired psychiatric disorder, to include an anxiety disorder, a dysthymic disorder, posttraumatic stress disorder (PTSD), and depression, is denied. 

Service connection for a seizure disorder is denied. 



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


